Title: To Thomas Jefferson from David Ross, Enclosing a Letter from James Maury, 26 May 1781
From: Ross, David,Maury, James
To: Jefferson, Thomas,Ross, David


        
          
            Sir
            Point of Fork 26th. May 1781
          
          I have just now received the inclosed letter from Mr. James  Maury which I send for your perusal. Any thing that you think in my power to do for him I will Chearfully perform it.
          Agreable to your desire I furnished him with every thing I thought necessary for his embarking and instructed him to take a passage from the E. Shore if he found any inconvenience in going from Hampton.
          The Money he mentions in his letter is an order for £10,000 which I gave him on the Treasurer to pay his expenses and lay in provisions for the voyage. I have just now received a letter from the Marquis recquesting me to meet him at Richmond. I shall sett off tomorrow morning but expect to return in 2 days.
          The Greatest Part of the Powder belonging to the State is now at this Place under a Guard of 7 men.
          Mr. Anderson is now in such a way as to repair 100 muskets ⅌ week and from the additional number of hands which he’ll be able to sett to work next week I suppose he will then repair at the rate of 150 ⅌ week. I am with great respect Sir Your very huml Serv,
          
            David Ross
          
           I Have got a piece of Ravens Duck at this place for you to make the addition to your Marque[e]
          
        
        
          ENCLOSUREJames Maury to David Ross
          
            Dear Sir
            Richmond 24 May 1781
          
          Not having been able to procure the Money, Horse or Servant for my Journey to Hampton, I am still here. General Cornwallis too, in the Interim, having reached Petersburg, I am desirous of making another application for my Vessell. It occuring to me also that every obstacle to negociating for the permission of sending Tobaccoe to our prisoners being now removed, the Governor would willingly endeavor to have it effected here, by which much Time, much Trouble and much Expence would be saved. No Misunderstanding as yet between the opposite Commanders. The Marquis sent in a Flag the day before yesterday with a passport from Congress for the Vessell loaded with necessaries for the Convention Troops, which Flag Lord Cornwallis admitted notwithstanding it so soon followed after the Affronts recieved by his predecessor. We have now some Tobaccoe and some vessells which we can call our own. If you think as I do I pray you urge these Considerations to his Excellency and send the Bearer my Brother with your Dispatches to him. If his Excellency approves our proposal blank Commissions of Flag of Truce should be sent for as many vessells as will answer the purpose that in Case of Success they might be protected. I refer you to my Brother for the News. I am with much regard Dr Sir yr very humble Servant,
          
            J. Maury
          
        
       